Citation Nr: 0125811	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to December 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the claim of entitlement to pension.  A notice 
of disagreement was received in August 2000.  A statement of 
the case was issued in October 2000, and the veteran's 
substantive appeal was received in March 2001.  In August 
2001, the veteran appeared at the RO and testified before the 
undersigned member of the Board.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was signed into law.  Regulations implementing 
the Veterans Claims Assistance Act of 2000 are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  This act introduces fundamental 
changes into VA's adjudication process.  As these procedures 
could not have been followed by the RO at the time of the 
above referenced rating decision, and as these procedures are 
more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

According to the most recent rating action of January 2001, 
the veteran's disabilities are as follows: rotator cuff 
degenerative changes, rated as 20 percent disabling; seizure 
disorder, rated as 10 percent disabling; mild degenerative 
spondylosis lumbar spine with pain, rated as 10 percent 
disabling; mild degenerative spondylosis thoracic spine with 
pain, rated as 10 percent disabling; alcoholic liver disease, 
rated as noncompensable; and alcohol abuse, rated as 
noncompensable.  Currently, the combined rating totals 40 
percent.  The Board points out that there is evidence of 
record regarding additional disabilities that were not 
included in the January 2001 decision.  

The most recent VA examination was conducted in December 
2000.  At that time, the examiner noted that the veteran was 
being followed for seizures, hyperlipidemia, tobacco use, 
underweight, chronic obstructive pulmonary disease, and 
shoulder arthralgia.  A review of the VA examination and 
treatment records also indicates that the veteran has been 
diagnosed with old rib fractures bilaterally, as well as 
bronchitis. 

Several cases have been decided by the United States Court of 
Appeals for Veterans Claims (Court) which impact 
significantly on the issue of nonservice-connected pension.  
In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
Court held that in determining whether a permanent and total 
rating for pension purposes is warranted, it is necessary to 
rate each disability separately and assess the claim on a 
schedular basis, as well as on an extraschedular basis.  In 
Brown v. Derwinski, 2 Vet. App. 444, 446-47 (1992), the Court 
held that a pension claim must be considered under both the 
average person standard and the unemployability standard.  
See also 38 U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. §§ 
3.321, 4.17 (2001).  Complete development in conformity with 
the points addressed in Roberts and Brown should be 
accomplished.

As noted, some of the veteran's nonservice-connected 
disabilities are orthopedic conditions.  In evaluating 
increased rating claims for orthopedic disabilities, the 
Board observes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim. 

Under appropriate circumstances, the VA duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Here, a review of the December 2000 VA examination report 
does not indicate that all of the required findings as per 
DeLuca were noted.  Also, as noted above, there are other 
nonservice-connected disabilities that need to be evaluated.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
additional development is in order in order in light of the 
new law.

A review of the claims folder and the veteran's hearing 
testimony before the undersigned in August 2001 reveals that 
the veteran currently receives treatment at the VA Medical 
Center in Montgomery, Alabama.  The claims folder does not 
contain any treatment records for the period since August 
2000.  Under the new law, 38 U.S.C. § 5103A(b), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The veteran also testified that he had a pending claim for 
Social Security disability benefits.  Decisions and any 
records that served as the basis for such decisions are not 
currently part of the claims folder.

Regarding securing VA and Social Security Administration 
records, it is noted that if records from a Federal 
department or agency need to be obtained, the new law 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  With 
regard to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with the new law codified at 
38 U.S.C. § 5103A(b)(2). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for pension, the duty to assist requires that 
VA obtain a competent medical opinion as to what effect the 
appellant's disabilities have on his ability to work.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  There 
is currently no such opinion of record.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for his claimed nonservice-
connected disabilities.  Based on his 
response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  The RO 
should specifically attempt to secure all 
records of the veteran's treatment at the 
Montgomery, Alabama VA Medical Center 
since August 2000, and all records 
pertaining to his claim for Social 
Security disability benefits.  

All attempts to secure this evidence 
should be documented in the claims folder 
by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a 
general medical examination as well as 
any appropriate special examinations to 
assess the nature, severity, and 
manifestations of all disabilities that 
may be present and that are not due to 
willful misconduct.  It is imperative 
that the examiners review the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All indicated tests 
should be conducted and any additional 
indicated special examinations should be 
accomplished.  The examiner(s) should 
render an opinion as to what effect the 
disabilities diagnosed have on the 
veteran's ability to work, and state 
whether the disabilities that are not due 
to alcohol abuse render him permanently 
incapable of maintaining employment 
consistent with his education and 
occupational experience.  The factors 
upon which the opinions are based should 
be set forth in the report.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of the nonservice-
connected orthopedic disabilities.  It 
is imperative that the examiners review 
the evidence in his claims folder, 
including a complete copy of this 
REMAND.  Such tests as the examining 
physician deems necessary should be 
performed.  The examination should 
include complete observations of the 
ranges of motion and stability of the 
affected areas.  All findings should be 
reported.  

The examiner should also determine 
whether each affected area exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to each 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
record any objective displays of pain.  
The examiner should also express an 
opinion as to the impact of any 
orthopedic disabilities on the veteran's 
ability to maintain employment 
consistent with his education and 
occupational experience.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  When the above development has been 
completed, the case should again be 
reviewed by the RO.  If any development 
is incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  

A rating action should be prepared which 
lists all of the veteran's disabilities 
and the percentage evaluation assigned 
each one.  The RO should review and 
evaluate the orthopedic disabilities in 
light of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should be given to 
the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2001).  

6.  If the decision remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case which 
includes consideration of the Veterans 
Claims Assistance Act of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 
2001)); a recitation of the percentage 
rating for each diagnosed disability; 
cites the appropriate diagnostic codes 
and provides a discussion of their 
applicability to the veteran's 
disabilities; and discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.15, and 4.17 (2001) by which 
a permanent and total disability rating 
for pension purposes may be assigned.  

Where applicable, the RO should determine 
whether any of the disabilities are the 
result of the veteran's willful 
misconduct.  The veteran and his 
representative should then be afforded 
appropriate time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

